ATTENTION:



THIS RESTRICTED STOCK AWARD SHALL NOT BECOME EFFECTIVE
UNLESS AND UNTIL IT IS "ACCEPTED" BY THE EMPLOYEE
IN THE MANNER DESCRIBED IN SECTION 1(b) BELOW.



RESTRICTED STOCK AWARD AGREEMENT



 

This RESTRICTED STOCK AWARD Agreement

(this "Agreement") is made as of the Grant Date (defined below), by and between
Alpharma Inc., a Delaware (USA) corporation with an address at One Executive
Drive, Fort Lee, New Jersey 07024 (the "Company"), and the Employee (defined
below), pursuant and subject to the Company's 2003 Omnibus Incentive
Compensation Plan (the "Plan"), on the following terms and conditions:





 

 

DEFINITIONS

: The following terms shall have the following meanings when used in this
Agreement.





"Employee":


 

"Full Vesting Date":


 

"Grant Date":


 

"Grant Price":


 

"Number of Restricted Shares":


 

"Vesting Schedule":


[For VP and above: Shares shall become 100% vested on the fifth anniversary date
of the Grant Date]
[For Directors: Shares shall become 100% vested on the third anniversary date of
the Grant Date]



1.   Grant and Acceptance of Restricted Stock Award.



(a)   The Company hereby grants to the Employee, subject to the restrictions,
forfeiture risks and other terms and conditions set forth herein and in the
Plan, the "Restricted Stock Award", which shall consist of that Number of
Restricted Shares (defined above) of the Company's Class A Common Stock (the
"Shares"), at the Grant Price (defined above) per Share, issued under the Plan
in the name of the Employee and bearing the legend set forth in Section 11
hereto, indicating that such Shares are subject to the terms of this Agreement.



(b)   The Restricted Stock Award shall not be considered granted unless and
until the Employee accepts the terms of this Agreement through the E*Trade
system by clicking the button marked "ACCEPT" and completing each action
required by the subsequent electronic prompts. By so accepting the Restricted
Stock Award, the Employee is memorializing that he or she has accepted the
Restricted Stock Award as of the Grant Date. Thereafter, the Restricted Stock
Award shall vest in accordance with the Vesting Schedule (defined above), unless
earlier accelerated or forfeited as set forth herein. This Restricted Stock
Award shall be considered "Vested" for all purposes under this Agreement with
respect to individual Shares upon the first date the Restricted Stock Award is
vested with respect to such Shares pursuant to the above schedule. (If the
Company has no record of the Employee's acceptance of the terms of this
Agreement, or any other document required by the Company in connection with the
Restricted Stock Award, the Restricted Stock Award shall be ineffective and the
Employee shall have no rights in the Restricted Stock Award).



2.   Restrictions / Rights of Company and Employee.



(a)   Vesting of Restricted Stock Award. The Employee shall become 100% Vested
in the Restricted Stock Award on the Full Vesting Date, subject to the other
terms and conditions of this Agreement, including this Section 2.



(b)   Forfeiture Rights of the Company Upon Termination. Subject to the further
provisions of this Agreement, and except as otherwise provided in Section 2(c)
below, prior to the Full Vesting Date, in the event that the Employee ceases to
be a continuing employee of the Company as a result of a termination of his or
her Employment by the Company (with or without cause), other than as a result of
the death, Disability, or Retirement of the Employee, the entire non-Vested
portion of the Restricted Stock Award shall automatically be forfeited by the
Employee, and shall, with no further action on the part of the Employee, revert
to the full beneficial and record ownership of the Company (the "Forfeiture
Event"). (The terms "Employment", "Retirement" and "Disability" are defined in
Section 3 below.)



(c)   Acceleration Rights of the Employee / The Death, Disability, or Retirement
of the Employee. In the event that the Employee dies, or an event of Disability
or the Retirement of the Employee occurs prior to the Full Vesting Date, the
Employee shall be immediately 100% vested in all of the Shares underlying the
entire Restricted Stock Award granted hereunder and all of the Company's
forfeiture rights under Section 2(b) above (the "Company's Forfeiture Rights")
in such Shares shall terminate and be of no further force and effect.



(d)   Change in Control. In the event that a Change in Control (as defined in
the Alpharma Inc. Change in Control Plan, as amended from time to time (the
"Change in Control Plan")) occurs, the Restricted Stock Award shall be governed
by the Change in Control Plan and the provisions of this Agreement that
contradict such Change in Control Plan shall become ineffective. For the
Employee's reference, a copy of the Change in Control Plan is publicly available
as an exhibit to the Company's securities filings, and is also available for
review upon request.



3.   Definitions. For purposes of this Agreement:



(a)   An event of "Disability" shall mean the Employee's termination in good
standing from the employ of the Company for reasons of disability under the
then-established rules of the Company, consistent with all applicable federal,
state and local (including international) laws.



(b)   An event of "Retirement" shall mean the Employee's voluntary termination
of his or her Employment with the Company under circumstances which would permit
the Employee to receive retirement or early retirement benefits under a formal
Company-sponsored pension plan or similar arrangement (assuming for the limited
purposes of this definition that the Employee meets all of the criteria for
participation in such plan or arrangement).



(c)   "Employment" shall mean the continuing status of the Employee as a
full-time permanent salaried or hourly employee of the Company or another entity
so long as that entity is, and at all relevant times continues to be, an
affiliate (as that term is defined under the regulations of the United States
Securities and Exchange Commission) of the Company. Employment (i) shall include
any period of illness or temporary disability during which the Employee
continues to receive salary pursuant to the policies of the Company, as in
effect from time to time, but (ii) shall not include any period of time during
which the Employee is receiving salary continuation, payments in lieu of
statutory or other notice, or during a statutory notice period, or other
benefits as a result of the termination of Employment or any leave of absence of
a duration longer than three (3) months.



4.   Location of Certificates During Restriction Period.



(a)   Upon the Employee's acceptance of this Agreement, the Company shall
instruct its stock transfer agent to issue the restricted Shares in the
Employee's name. The stock transfer agent may either make a "book entry"
notation of the Restricted Stock Award, or it may issue and deliver and deposit
with the Secretary of the Company or his or her delegate (the "Secretary") one
or more share certificates representing the Shares.



(b)   Upon the occurrence of a Forfeiture Event, the Company may at anytime
thereafter deliver to the Secretary a certificate executed by the Company
attesting to the fact that a Forfeiture Event has occurred and, immediately upon
receipt of such certificate, the Secretary is hereby irrevocably authorized by
the Employee (without any further action on the part of the Employee) to take
all actions necessary or appropriate to deliver the forfeited Shares, endorsed
for transfer, to the Company. By accepting this Agreement as set forth in
Section 1(b) above, the Employee hereby appoints the Secretary as the Employee's
true and lawful attorney-in-fact, and agent with full power of substitution for
him or her in any and all capacities, to assign and transfer such Shares unto
the Company, and to execute with respect to such Shares all documents necessary
or appropriate to make such securities negotiable and to complete any
transaction herein contemplated including, without limitation, the filing with
any applicable state blue sky authority or any required applications for consent
to, or notice of, transfer of the Shares. The Employee further ratifies and
confirms all that said attorney-in-fact may lawfully do or cause to be done by
virtue hereof.



 

(c)   Upon the occurrence of the Full Vesting Date, (or earlier upon the vesting
of the Restricted Stock Award pursuant to Section 2(c) above), the Secretary
shall promptly, upon written request, deliver to the Employee the certificate or
certificates representing such then-vested Shares, and the Secretary shall be
discharged of all further obligations hereunder with respect to such Restricted
Stock Award.



5.   No Liability. Neither the Company nor the Secretary shall be liable for any
act it may do or omit to do with respect to holding the Restricted Stock Award
in escrow hereunder and while acting in good faith and in the exercise of its
judgment. The Secretary is expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In the event that the Secretary obeys or complies with any such order,
judgment or decree, the Secretary shall not be liable to any of the parties
hereto or to any other person, firm or corporation by reason of such compliance,
notwithstanding any such order, judgment or decree being subsequently reversed,
modified, annulled, set aside, vacated or found to have been entered without
jurisdiction. The Secretary shall not be liable in any respect on account of the
identity, authorities or rights of the parties executing or delivering or
purporting to execute or deliver the Agreement or any documents or papers
deposited or called for hereunder. The Secretary shall be entitled to employ
such legal counsel (which may be counsel to the Company) and other experts as it
may deem necessary in connection with its obligations hereunder, it may rely
upon the advice of such counsel, and it may cause the Company to pay such
counsel reasonable compensation therefor.



6.   Disputes over Escrow. It is understood and agreed that should any dispute
arise with respect to the delivery and/or ownership or right of possession of
any Shares of the Restricted Stock Award held by the Secretary pursuant to
Section 4 above, the Secretary is authorized and directed to retain in its
possession or to deliver into court without liability to anyone, all or any part
of said Restricted Stock Award until such disputes shall have been settled
either by mutual written agreement of the parties concerned or by a final order,
decree or judgment of a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but the Secretary shall be
under no duty whatsoever to institute or defend any such proceedings.



7.   Prohibition on Transfer. The Employee is subject to Section 8.3 of the
Plan, which sets forth restrictions on the transferability, sale, pledge,
assignment, etc. of the Restricted Stock Award.



8.   Failure to Deliver Granted Shares to be Forfeited. In the event that Shares
to be forfeited to the Company under this Agreement are not in the Secretary's
possession pursuant to Section 4 above or otherwise and the Employee or the
Employee's successor-in-interest fails to deliver such Shares to the Company (or
its designee, as the case may be), the Company may elect to immediately take
such action as is appropriate to transfer record title of such Shares from the
Employee to the Company (or its designee, as the case may be) and to treat the
Employee and such Shares in all respects as if delivery of such Shares had been
made as required by this Agreement. The Employee has granted the Company a power
of attorney in Section 4(b) above that shall be coupled with an interest for the
purpose of effectuating the preceding sentence.



9.   Additional Securities. If the Company shall pay a stock dividend or declare
a stock split on or with respect to any of its Class A Common Stock, or
otherwise distribute securities of the Company to the holders of its Class A
Common Stock, the number of shares of stock or other securities of the Company
then being so issued to the Employee with respect to the Shares of the
Restricted Stock Award, that are subject to the restrictions contained in this
Agreement, shall be added to the Shares subject to the Company's Forfeiture
Rights. If the Company shall distribute to its stockholders securities of
another corporation, the securities of such other corporation then being so
distributed to the Employee with respect to the Shares of the Restricted Stock
Award, that are subject to the restrictions contained in this Agreement, shall
be added to the Shares subject to the Company's Forfeiture Rights. If the
outstanding shares of the Company's Class A Common Stock shall be subdivided
into a greater number of shares or combined into a smaller number of shares, or
in the event of a reclassification of the outstanding shares of the Company's
Class A Common Stock, or if the Company shall be a party to a merger,
consolidation or capital reorganization, there shall be substituted for the
Shares of the Restricted Stock Award then subject to this Agreement such amount
and kind of securities (or cash) as are issued in such subdivision, combination,
reclassification, merger, consolidation or capital reorganization in respect of
such Shares subject immediately prior thereto to the Company's Forfeiture Right
pursuant to this Agreement.



10.   Tax Matters. In the event that an Employee is subject to federal, state or
local (including international) income tax and the Company becomes obligated to
pay withholding of taxes as a result of the expiration of any restrictions
hereunder applicable to any particular Share of Restricted Stock Award or an
election made by the Employee under Section 83(b) of the Internal Revenue Code
of 1986, as amended, the Employee or such other person entitled to receive such
Restricted Stock Award shall pay to the Company an amount equal to the amount of
such withholding payment.



11.   Legend and Other Transfer Restrictions. Prior to the Full Vesting Date,
(or earlier upon the vesting of the Restricted Stock Award pursuant to Section
2(c) above), all certificates representing the then-non-vested Shares of the
Restricted Stock Award shall have endorsed thereon, in addition to any other
legends required by applicable securities laws, a legend substantially as
follows:



"THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON SALE AND TRANSFER (INCLUDING FORFEITURE) AS SET FORTH
IN THE ALPHARMA INC. 2003 OMNIBUS INCENTIVE COMPENSATION PLAN AND IN THE
ASSOCIATED RESTRICTED STOCK AWARD AGREEMENT, AS AMENDED OR AMENDED AND RESTATED
FROM TIME TO TIME. COPIES OF THE PLAN AND SUCH RESTRICTED STOCK AWARD AGREEMENT
MAY BE OBTAINED FROM ALPHARMA INC."



In addition to the transfer restrictions referred to above and in Section 7
above, the Employee recognizes that United States federal and state securities
laws govern and may restrict his or her right to sell or otherwise dispose of
the Restricted Stock Award after the Full Vesting Date (or such earlier vesting
date pursuant to Section 2(c) above). The Employee also understands that local
non-United States laws may also govern the Employee's disposition of Shares, if
the Employee is located outside of the United States.



12.   Equitable Relief and Consent to Jurisdiction. The Employee specifically
acknowledges and agrees that in the event of a breach or threatened breach of
the provisions of this Agreement including, without limitation, the attempted
transfer of all or part of the Restricted Stock Award by the Employee in
violation of this Agreement, monetary damages may not be adequate to compensate
the Company, and, therefore, in the event of such a breach or threatened breach,
in addition to any right to damages, the Company shall be entitled to equitable
relief from any court having competent jurisdiction. Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for any such breach or threatened breach.



13.   Section 83(b) Election. If the Employee is subject to United States
federal income tax, the Employee hereby acknowledges that he or she has been
informed that, with respect to the Restricted Stock Award, an election may be
filed by the Employee with the Internal Revenue Service ("IRS"), within thirty
(30) days of the issuance of the Restricted Stock Award to the Employee,
electing pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended, to be taxed currently on any difference between the purchase price of
the Shares underlying the Restricted Stock Award (paid by the Employee for such
Restricted Stock Award; in this Agreement, that amount is $0.00) and the fair
market value of the Shares underlying the Restricted Stock Award on the date of
purchase (market price for the Class A Common Stock (the Grant Price per
Share)). Absent such an election, taxable income will be measured and recognized
by the Employee at the time of the Full Vesting Date (or such earlier vesting
date pursuant to Section 2(c) above with respect to earlier-vested Shares of the
Restricted Stock Award). Absent such an election, alternative minimum taxable
income will be measured and recognized by the Employee at the time of vesting.
The Employee is strongly encouraged to seek the advice of his or her own tax
consultants in connection with the issuance of the Restricted Stock Award and
the advisability of filing of the election under Section 83(b) of the Code. The
Employee shall promptly provide a copy of any such election filed with the IRS
with the Company.



As of the date this Agreement was drafted, the IRS provided information
regarding the Section 83(b) election in its Publication 525 "Taxable and
Non-Taxable Income", available on its website at www.IRS.gov, which the Employee
may want to review for informational purposes. The Employee understands and
agrees that the Company is providing this information solely for the Employee's
reference, and the Company is in no way responsible for any information provided
on the IRS website, or available through hyperlinks located on the IRS website
to other websites.



THE EMPLOYEE ACKNOWLEDGES THAT IT IS THE EMPLOYEE'S SOLE RESPONSIBILITY, AND NOT
THE COMPANY'S, TO FILE TIMELY THE ELECTION UNDER SECTION 83(b).



14.   Employment. The Company is not by this Agreement obligated to continue the
Employee as an employee, consultant or director of the Company or any of its
affiliates, and the Company or any affiliate employing the Employee may
terminate his or her Employment or otherwise treat him or her without regard to
the effect it may have upon him or her under this Agreement. The Company and the
Employee understand and agree that any references herein to employment of the
Employee by the Company shall include the Employee's Employment or service as an
employee of the Company or any affiliate of the Company.



15.   Voting Rights and Dividends. At all times prior to the occurrence of a
Forfeiture Event with respect to any Shares underlying the Restricted Stock
Award, the Employee may exercise full voting rights and shall receive all
dividends paid with respect to such Shares. As set forth in Section 9 above,
dividends may be paid in the form of Shares subject to this Agreement.



16.   Consent. The Employee specifically acknowledges that the Company must use
certain personal information of the Employee for the limited purpose of granting
and administering the Restricted Stock Award to the Employee, including sharing
such information with E*Trade or other third party administrators, and that such
use may include the transfer of the Employee's personal information across
international borders, and the Employee hereby consents to the use of his or her
personal information for such purpose.



17.   Administration. This Agreement and the Employee's rights hereunder are
subject to all of the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations and
administrative decisions that may be adopted thereunder. The Company may
terminate, amend or modify the Plan at any time; provided that no such action
shall in any way adversely affect the Employee's rights under this Agreement.
For the Employee's reference, a copy of the Plan is available for the Employee's
review as part of the E*Trade delivery system, as publicly filed with the
Company's securities filings, and with representative Company Human Resources
personnel.



18.   Notices. Any notice or other communication to be made, served or given to
the Company under or pursuant to the terms hereof (a "Notice") shall be in
writing and shall be addressed to the Company, in care of the Vice President,
Compensation & Benefits, at One Executive Drive, Fort Lee, New Jersey 07024 USA,
and any notice to be given to the Employee shall be in writing and addressed to
the Employee's address maintained from time to time in the employment records of
the Company or any affiliate, or at such other address as either party may
hereafter designate in writing to the other. Such Notice shall be sent by
personal delivery or by registered or certified mail, return receipt requested,
postage prepaid, or by a nationally known overnight courier (or internationally
known courier if sent from outside of the United States), providing written
proof of delivery. Any Notice sent in the manner set forth above shall be deemed
to have been given and received upon receipt if personally delivered, two (2)
days after it has been delivered to a nationally (internationally) known
overnight courier, and three (3) days after it has been deposited in the United
States mail (or other non-United States government-sponsored mail system) if
sent by mail. If a Notice is delivered otherwise than as set forth above, it
shall be deemed to have been given when received. The substance of any Notice
shall be deemed to have been fully acknowledged in the event of refusal of
acceptance by the party to whom the notice is addressed.



19.   Binding Effect. This Agreement shall be binding upon, and shall inure to
the benefit of, the Employee and the Company and their respective permitted
successors, assigns, heirs, beneficiaries and representatives. This Agreement is
personal to the Employee and may not be assigned by him or her without the prior
written consent of the Company. Any attempted assignment in violation of this
Section 19 shall be null and void.



20.   Governing Law and Jurisdiction. This Agreement shall be construed and
enforced in accordance with the terms of Section 20.5 of the Plan providing for
use of the internal laws of the State of New Jersey in the United States;
provided, however, that, insofar as the Company is incorporated under the laws
of the State of Delaware in the United States, the General Corporate Law of the
State of Delaware (or any successor statute) shall govern those matters that
apply to the internal governance of the Company. Furthermore, the Employee
hereby irrevocably submits to the co-exclusive jurisdiction of (i) the Superior
Court of New Jersey, and (ii) the United States District Court for the District
of New Jersey, to resolve any and all issues that may arise out of or relate to
this Agreement. THE SECURITIES ISSUED HEREUNDER SHALL BE GOVERNED BY AND IN
ACCORDANCE WITH THE CORPORATE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER
APPLICABLE NON-UNITED STATES LAWS. Each of the parties hereto further agrees
that service of any process, summons, notice or documents by United States
registered mail, return receipt requested, or internationally-known courier, in
accordance with the provisions of Section 18 above, shall be effective service
of process for any action, suit or proceeding in New Jersey.



21.   Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, but shall be interpreted as if it were written so
as to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties waive any provision of law that renders
any provisions hereof prohibited or unenforceable in any respect.



22.   Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement or incorporated
herein by reference shall affect or be used to interpret, change or restrict the
express terms and provisions of this Agreement.



23.   Modifications and Amendments; Waivers and Consents. The terms and
provisions of this Agreement may not be modified, amended, renewed, or
terminated, nor may any term, condition or breach of any term or condition be
waived, except by a writing signed by the Company and the Employee. Any waiver
of any term, condition or breach hereof shall not be a waiver of any other term
or condition or of the same term or condition for the future, or of any
subsequent breach.



24.   Consent of Spouse. If the Employee is married as of the date of this
Agreement, the Employee's spouse shall execute a Consent of Spouse in a form
acceptable to the Company (a sample of which is included as Exhibit A hereto),
effective as of the date hereof. Such consent shall not be deemed to confer or
convey to the spouse any rights in the Restricted Stock Award that do not
otherwise exist by operation of law or the agreement of the parties. If the
Employee marries or remarries subsequent to the date hereof, the Employee shall,
not later than sixty (60) days thereafter, obtain his or her new spouse's
acknowledgment of and consent to the existence and binding effect of all
restrictions contained in this Agreement by such spouse's executing and
delivering a Consent of Spouse form.



25.   Acceptance. By accepting this Agreement through the E*Trade system (as
described in Section 1(b) above), the Employee is accepting the Restricted Stock
Award as set forth in this Agreement and agreeing to the terms and conditions
hereof, including all provisions of the Plan. The Employee is further
acknowledging that a copy of the Plan is available for the Employee's review as
part of the E*Trade delivery system, as publicly filed with the Company's
securities filings, and with representative Human Resources personnel.



End of Agreement.



 

EXHIBIT A



CONSENT OF SPOUSE



I, ____________________________, spouse of _____________________, acknowledge
that I have read the Restricted Stock Award Agreement dated as of __________,
20__ (the "Agreement") and that I know its contents. Capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the
Agreement. I am aware that, by its provisions, the Restricted Stock Award owned
by my spouse is subject to forfeiture in favor of Alpharma Inc. (the "Company")
and that, accordingly, the Restricted Stock Award, shall, upon a Forfeiture
Event, automatically revert to the ownership of the Company, and this may
include Shares of which I may become possessed as a result of a court decree
and/or any property settlement in any domestic litigation (or otherwise).



I hereby agree that my interest, if any, in the Restricted Stock Award subject
to the Agreement shall be irrevocably bound by the Agreement and I further
understand and agree that any community property interest I may have in the
Restricted Stock Award shall be similarly bound by the Agreement.



I agree to the Company's Forfeiture Rights described in the Agreement and I
hereby consent to the forfeiture of the Restricted Stock Award to the Company in
accordance with the provisions of the Agreement. Further, as part of the
consideration for the Agreement, I agree that, at my death, if I have not
disposed of any interest of mine in the Restricted Stock Award by an outright
bequest of the Restricted Stock Award to my spouse, then the Company shall have
the same rights against my legal representative to exercise its rights of
forfeiture with respect to any interest of mine in the Restricted Stock Award as
it would have had pursuant to the Agreement if I had acquired such interest
pursuant to a court decree in domestic litigation.



I AM AWARE THAT THE LEGAL, FINANCIAL AND RELATED MATTERS CONTAINED IN THE
AGREEMENT ARE COMPLEX AND THAT I AM FREE TO SEEK INDEPENDENT PROFESSIONAL
GUIDANCE OR COUNSEL WITH RESPECT TO THIS CONSENT. I HAVE EITHER SOUGHT SUCH
GUIDANCE OF COUNSEL OR DETERMINED AFTER REVIEWING THE AGREEMENT CAREFULLY THAT I
WILL WAIVE SUCH RIGHT.



Dated as of the _______ day of ________________, 20__.



______________________

Print name




Signature
